PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BROTMAN et al.
Application No. 15/738,098
Filed: December 19, 2017
For: Expandable Lordosis Intervertebral Implants

:
:
:	DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 07, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Amanda J. Smith appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of August 04, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed. Accordingly, the application became abandoned on November 05, 2020.  A Notice of Abandonment was mailed February 17, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $1360, and the submission required by 37 CFR 1.114, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3775 for processing of the RCE and for appropriate action by the examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions